Citation Nr: 1631574	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-11 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran had active duty service in the United States Air Force from July 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a videoconference hearing but withdraw his hearing request.  See 38 C.F.R. § 20.704(e) (2015). 


FINDINGS OF FACT

A hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that his current bilateral hearing loss disability is related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary    to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in March 2010.

Concerning the duty to assist, the Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and opinions have been obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition, such as bilateral hearing loss, manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in    38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she   may nevertheless establish service connection for a current hearing disability        by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically  on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed bilateral hearing loss as a result of noise exposure during his active service, resulting in his current hearing loss disability.  Specifically, he reports that in his military occupational specialty as a pneudraulic repairman he was constantly in proximity to running jet engines, and that he worked in a repair shop with riveting machines for brake pads and other shop noises, which caused him to lose his hearing.  The Board finds that the Veteran's description of his noise exposure is consistent with his circumstances     of service and is competent and credible.  

As an initial matter, the Board notes that the Veteran has a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385, as shown on the December 2010 VA examination.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  The question becomes whether this condition is related to service.

Prior to November 1967, audiometric results were reported in standards set forth      by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service treatment records show that the Veteran had hearing within normal limits during his entrance examination in July 1965.  In this regard, the puretone thresholds at 500, 1000, 2000, and 4000 were 15 decibels    or less even after conversion from ASA to ISO-ANSI standards.  

The Veteran's service treatment records show no complaints or treatment for hearing loss during service.  At separation, however, the Veteran reported that he had some hearing loss.  The audiogram at separation revealed hearing within normal limits at 500 to 4000 Hertz, with puretone thresholds (using ISO-ANSI standards) ranging from -10 to 0.  At 6000 Hertz, his puretone thresholds were 30 decibels bilaterally.  In the Notes section, questionable hearing frequency loss at 6000 Hertz was noted.  However, his physical profile was listed as normal and he was found qualified for separation.  

Pursuant to 38 C.F.R. § 3.385, the Veteran did not have hearing loss disability in service, and there is no competent evidence showing hearing loss to a compensable degree within one year following discharge from service.  Accordingly, competent evidence linking his current hearing loss disability to service is needed to support the claim.  

On this question, however, the most probative evidence is against the claim.  In      this regard, the only medical opinions of record are the August 2010 and December 2010 VA opinions.  The August 2010 VA examiner noted that there was no evidence of hearing loss in service based on the entrance and separation audiograms (even considering the audiogram conversion between American Standards Association     and International Standards Organization), and that if there was a current hearing loss it was less likely due to noise exposure/acoustic trauma while in service.  However, this opinion was provided following record review only as the Veteran did not report for the audiological examination.

In December 2010 the Veteran underwent a VA audiological examination in connection with his claim.  At the time he had an audiogram showed puretone thresholds of 55 decibels at 4000 Hertz bilaterally, with the remaining thresholds   at 500 through 3000 Hertz being 25 decibels or less.  The VA audiologist opined that it was less likely as not that the Veteran's hearing loss was a result of noise exposure during his military service as his hearing was normal at separation from service.  The VA audiologist further explained that since the damage from noise exposure occurs at the time of the exposure, a normal audiogram subsequent to    the noise exposure would verify that the hearing recovered without a permanent threshold shift (hearing loss).  The examiner acknowledged the finding at 6000 Hertz but noted it was a non-ratable loss.

As the December 2010 examiner's opinion was provided following examination of the Veteran and review of the claims file, and provided adequate rationale for the conclusion reached, the Board finds this opinion is entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  There is no medical opinion of record to the contrary.  

While the Veteran believes that his current hearing loss disability is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not         to provide medical diagnosis).  In this regard, the diagnosis, etiology, and extent    of hearing loss are matters not capable of lay observation, and require medical expertise and testing to determine.  Moreover, whether the symptoms experienced   in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current bilateral hearing loss disability is not competent medical evidence.  The Board finds the opinion of the December 2010 VA examiner to be significantly more probative than the Veteran's lay assertions.

To the extent that the Veteran has alleged a hearing loss disability has existed       since service, the Board notes that the Veteran did not have hearing loss in the relevant frequencies (500 to 4000 Hertz) during service, nor was hearing loss at 6000 Hertz consistent with the criteria for a disabling loss (i.e. at least 40 decibels).  See generally, McKinney v. McDonald, 28 Vet. App. 15 (2016) (severity of hearing loss is a prerequisite for establishing entitlement to service connection for hearing loss).  The record does not show any disabling hearing loss until his 2010 VA examination, over 40 years after separation from service.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim,    that doctrine is not for application and service connection must be denied.  See      38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


